DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Danzer, US 2018/0371378 A1 in view of Aouad, US 2012/0270765 A1. The Danzer reference discloses particulate fragrance enhancers which can include a fabric softening agent, a coating agent and a particulate core. The softener and coating agent can be coated onto the particulate core (abstract). The softener may be present at up to about 10 wt. % [0038]. Suitable softeners include the quaternary ammonium compounds depicted in Figure (I) at [0029]. Note that R1 and R2 may be saturated or unsaturated alkyl of 14-20 carbons. In addition, it is well known to use hydrogenation or partial hydrogenation of the fatty acid feedstocks of such ester quats to vary the iodine value from 0 to about 140. The softener may further comprise a cationic polysaccharide [0028], [0030]. No specific amount of polysaccharide is disclosed, but it is part of the softener, which is present at up to about 10% by weight. The particulate core may be made of a variety of materials as disclosed at [0041]. The core may be present at about 70-99% by weight [0042]. A coating agent may be present at up to 2% [0039]-[0040]. Suitable coating agents include polyethylene glycol. Applicant has defined a carrier as something acting to carry fabric care benefit agents to the wash liquor (Spec., p. 5, lines 2-4). Accordingly, either or both of the core and the coating agent may be reasonably construed as a carrier. In claim 22, “are” is construed as “comprises”. A premix of the composition has a viscosity of about 5-200 cps [0050]. Regarding the molecular weight of the polyethylene glycol, determination of a suitable molecular weight to yield a solid coating of a readily-soluble material would be routine experimentation, in the absence of unexpected results. No final particle mass is disclosed, but the particles comprise a core, which makes up at least 70% of the particle, and a coating. The finished particle would be of a similar size as the core particles which are of 0.5 mm to about 2.4 mm [0042]. Assuming a density of about 1 g/mm3, a particle mass which falls within the recited range could be made while following the teachings of the reference. 
Addition of a second set of particles is not disclosed. The Aouad reference teaches a laundry scent additive comprising polyethylene glycol and perfume (abstract). The scent additive enables consumers to control the amount of scent imparted to laundry. The particles may consist essentially of about 80-91% by weight of polyethylene glycol with a molecular weight of about 5000-11,000, about 2-12% by weight of free perfume; and about 2-12% by weight of microencapsulated perfume [0004]. The composition is shaped into a pastille with a mass of about 0.95 mg to about 2 grams. 
It would have been obvious at the time of filing to combine the fragrance enhancing particles of Danzer with those of Aouad because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form a third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069. Determination of how much of each of two fragrance enhancing particles to use in a blend amounts to determining a workable range, in the absence of any disclosure of unexpected properties or problems solved. The wide ratio recited by applicant are much easier to meet than to avoid. Regarding claim 24, it would be a matter of simple process economics to use the same grade of polyethylene glycol for both of two particles comprising polyethylene glycol. Regarding coefficient of uniformity and particle size, using the same size of each of two particles would allow for their manufacture on the same equipment and minimize settling of the smaller particles when the products are blended. Packaging is a notoriously common expedient in the manufacture of commercial goods. Regarding claim 13, the Aouad reference teaches at [0033] that incorporation of small amounts of detersive surfactants may help to solubilize perfume. Anionic surfactants are well known and inexpensive surfactants. Regarding claim 40, see [0046] of Aouad and [0064] of Danzer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,655,084 and claims 1-21 of U.S. Patent 11,118,135. Although the claims at issue are not identical, they are not patentably distinct from each other because each of these patents recites two part particulate compositions as presently recited, except that the ‘084 patent recites a range of iodine numbers, and the ‘135 patent recites a lower percentage range for the amount of carrier of the second particles. Both sets of patented claims anticipate the present claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817. Examiner Hardee will retire on September 30, 2022.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761